Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 11/28/2019 in which claims 1-20 are presented for examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

        Claims 1, 5-6 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Curbera et. al., (US 2018/0082023), (hereinafter, Curbera) in view of Bulleit et al., (US 2018/0060496), (hereinafter, Bulleit). 

Regarding claims 1, 16 Curbera discloses a method/system for sharing EMR/EHR records, operated in a serving system having a database (= CIMS mechanisms provide protocols and applications to seamlessly authorize and execute on-demand exchange of patient information, see [0113]), comprising:
 receiving a connection request from a terminal device (= patient 310 utilizes a client side application on device 312 to perform a lookup of the patient’s EMRs in the MPRI and initiates a request to exchange the information with the doctor’s computing system, see [0113]);
 verifying a blockchain ID of a user of the terminal device (= CIMS 120 may implement blockchain distributed ledger technology in order to establish trust across a healthcare network, see [0091]; and CIMS 120 establishes membership before engaging a participant; and each participant must provide credentials, through a valid authentication mechanism, in order to interact with the distributed healthcare system; and member identity controls the information in the ledger 129, see [0093]);
 providing one or more EMR/EHR record indexes in accordance with the blockchain ID (= CIMS 120 maintains, in the master patient record index storage 126, master list of all known sources and locations of patient data to support the efficient exchange of medical records, see [0095]);
 receiving an instruction for sharing EMR/EHR records from the terminal device, and generating a signal for sharing EMR/EHR records that are selected from the one or more EMR/EHR record indexes (= client side application provides a dashboard through which the patient performs a lookup of patient’s EMR in the MPRI and initiates a request to exchange that information with the doctor’s computing system; and lookup and request operation are performed using the data exchange with the CIMS, see [0113]);
 receiving an authorization message from a device of a shared recipient  to whom the one or more EMR/EHR records are shared (= doctor’s app) (= doctor’s computing system is notified of consent given by the patient to access patient information from the MPRI; and doctor’s app may verify the information to be shared, see [0114]);
 verifying an blockchain ID of the shared recipient with the one or more EMR/EHR records (= CIMS 120 establishes membership before engaging a participant; and each participant must provide credentials, through a valid authentication mechanism, in order to interact with the distributed healthcare system; and member identity controls the information in the ledger 129, see [0093]) and the authorization message (= CIMS verifies the request from the doctor’s app is valid and forwards the request to system 340, see [0114]); and
 transmitting the EMR/EHR records to the device of the shared recipient with the one or more EMR/EHR records after the verification is done (= system 340 may then further verify consent is available and transmit the patient EMRs to the doctor computing system, see [0114]).
Curbera explicitly fails to disclose the claimed limitations of:
“generating a trust anchor and transmitting the trust anchor to the terminal device”; and
“wherein the device of the shared recipient obtains the trust anchor from the terminal device so as to form the authorization message”.
However, Bulleit, which is an analogous art, equivalently discloses the claimed limitations of:
 “generating a trust anchor and transmitting the trust anchor to the terminal device” (= access token may be generated  by smart contracts, as incorporated in the healthcare blockchain, and representing permissions granted for the particular HIR being requested, see [0011], whereby the access token/smart contracts is being associated with the “trust anchor”); and
“wherein the device of the shared recipient obtains the trust anchor from the terminal device so as to form the authorization message (= environment may include various users 102 with respective client devices 104, see [0044-45]; resource system 150 may determine if a requested party is authorized to receive requested HIR by determining if a valid access token is receive along with the request for the HIR, see [0050]); and access token may be sent to the client system 104, see [0192-193])”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Bulleit with Curbera for the benefit of achieving a system that enables a smart contract to be included in healthcare blockchain thereby allowing an access to a particular healthcare data in accordance with a permission established with a user. 

Regarding claim 5, as mentioned in claim 1, Curbera further discloses the method wherein the signal for sharing EMR/EHR records includes one or more EMR/EHR records and an effective time for sharing (= terms of consent, see [0115]).  

Regarding claim 6, as mentioned in claim 5, Curbera further discloses the method wherein the signal for sharing EMR/EHR records further includes the blockchain ID of the shared recipient with the one or more EMR/EHR records (see, [0091 and 0093]).  

Regarding claim 17, as mentioned in claim 16, Curbera further discloses the system wherein the signal for sharing EMR/EHR records includes one or more EMR/EHR records, an effective time for sharing, and the blockchain ID of the shared recipient with the one or more EMR/EHR records (= terms of consent, see [0115]).  

 4.     Claims 2 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Curbera and Bulleit in view of Dvorak et al., (US 2009/0307755), (hereinafter, Dvorak). 

Regarding claim 2, as mentioned in claim 1, combination of Curbera and Bulleit explicitly fails to disclose the method, wherein the trust anchor is encoded as a two-dimensional bar code, and the two-dimensional bar code is provided for the terminal device and allowing the device of the shared recipient with the one or more EMR/EHR records to acquire the trust anchor by a scanning program.
	However, Dvorak, which is an analogous art equivalently discloses the method  wherein the trust anchor is encoded as a two-dimensional bar code, and the two-dimensional bar code is provided for the terminal device and allowing the device of the shared recipient with the one or more EMR/EHR records to acquire the trust anchor by a scanning program (= Fig. 9 is an illustrated authorization token that is printed on paper, see [0054]; and authorization token includes a summary of information that will be released by the use of the authorization token, see [0056]; whereby the authorization token is being associated with the “trust anchor”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Dvorak with Curbera and Bulleit for the benefit of achieving a system that allows direct sharing of information, as authorized by a patient, between enterprises without the need for a third-party intermediary. 

Regarding claim 18, as mentioned in claim 17, combination of Curbera and Bulleit explicitly fails to disclose the system, wherein the trust anchor is encoded as a two-dimensional bar code, and the two-dimensional bar code is provided for the terminal device and allowing the device of the shared recipient with the one or more EMR/EHR records to acquire the trust anchor by a scanning program.
However, Dvorak, which is an analogous art equivalently discloses the system, wherein the trust anchor is encoded as a two-dimensional bar code, and the two-dimensional bar code is provided for the terminal device and allowing the device of the shared recipient with the one or more EMR/EHR records to acquire the trust anchor by a scanning program (= Fig. 9 is an illustrated authorization token that is printed on paper, see [0054]; and authorization token includes a summary of information that will be released by the use of the authorization token, see [0056]; whereby the authorization token is being associated with the “trust anchor”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Dvorak with Curbera and Bulleit for the benefit of achieving a system that allows direct sharing of information, as authorized by a patient, between enterprises without the need for a third-party intermediary. 

Allowable Subject Matter
5.	Claims 3-4, 7-15 and 19-20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

                                            CONCLUSION 
 6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.